Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		    Response to Applicant’s Arguments
	Applicant’s arguments filed June 22nd, 2022 have been fully considered, but they are not deemed to be persuasive.
	Applicant argues that “None of the cited documents suggest modifying locally an original image, and even less by means of a neural network” which is not persuasive.  In Maraj’s abstract, “Positioning of the virtual target on the virtual arch and/or alignment of the virtual dental treatment template on the physical arch can be performed automatically via deep learning, Support Vector Machines, Decision Trees, etc. with the relevant data sets,” the reference teach the process is done by a “deep learning” which is “Artificial Intelligence training (via deep learning, i.e., neural networks, Support Vector Machines, Decisions Trees, etc.) (column 2, lines 36-44).  Furthermore, Maraj also teaches the claimed “modifying locally an original image” in column 9, lines 58-67, “At 204B, a location on the virtual arch is identified for a virtual dental apparatus to achieve a final position for the tooth/teeth resulting from the expected translational, rotational, or tipping motion.”
	Applicant argues that the cited references do not teach “a simulation method to improve patient's adhesion to an orthodontic treatment” which is not a feature showed in the claims; furthermore, Maraj’s teaches a patient’s physical arch is scanned and used in a dental treatment plan in which the tooth, or teeth, are locally modified to move from an initial position to a final position (Maraj, column 9, line 6 to column 10, line 5) which teaches the Applicant’s alleged use “to improve patient's adhesion to an orthodontic treatment.”
	Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over MARAJ et al (10,660,728) in view of MURATA et al (Towards a fully automated diagnostic system for orthodontic treatment in dentistry) and KOPELMAN et al (2018/0206940).

As per claim 1, Maraj teaches the claimed “simulating method” comprising the following steps: “a) acquiring an image of a dental arch of a patient, called the "original image" (Maraj, figure 8, step 202); “b) subjecting the original image to a neural network, called the modification neural network" (Maraj, column 2, lines 36-47; column 8, lines 13-24), “trained to locally modify the original image in order to obtain a modified image" (Maraj, column 5, lines 3-7, lines 19-42); “c) presenting the modified image to the patient” (Maraj, column 1, lines 34-58). It is noted that Maraj’s deep learning (Abstract) suggests the use of a Neural Network to perform the datatraining; furthermore, the use of a Neural network for Orthodontic treatment is well-known in the art (see Murata, Ill. A DEEP LEARNING- BASED DIAGNOSTIC IMAGING SYSTEM FOR ORTHODONTIC TREATMENT; Kopelman, [0064], [0067], [0074]). Thus, it would have been obvious, in view of Murata and Kopelman, to configure Maraj’s method as claimed by using a neural network in orthodontic treatment. The motivation is used previous cases of orthodontic treatments to learn or training the current predict treatment.

Claim 2 adds into claim 1 “wherein the modification neural network is trained to: - represent a dental device on an image of a dental arch not bearing the dental device; - delete the representation of a dental device from an image of a dental arch bearing the dental device; or - replace the representation of a dental device in an image of a dental arch bearing the dental device, with the representation of another dental device” which is well-known in the computer graphic art to remove or to replace an object (e.g., dental device) (see Maraj, column 5, line 49 to column 7, line 63 — different visual representations of the dental treatments can be implemented — column 7, lines 28-50, column 8, lines 41-50).

Claim 3 adds into claim 2 “wherein the dental device is chosen from an orthodontic appliance, a crown, an implant, a bridge, and a veneer” (Maraj, e.g., figure 4).

Claim 4 adds into claim 1 “wherein the original image is an extra-oral image” (Maraj, column 9, lines 8-25).

Claim 5 adds into claim 1 “wherein the original image is a photo or a view of a digital three- dimensional model of said arch” (Maraj, column 9, lines 8-25).

Claim 6 adds into claim 5 “wherein, prior to step a), said view is made hyper realistic by means of a "conversion" neural network’ which is well-known in the art for using a conversion neural network to display a hyper-realistic image (Murata, figure 8).

Claim 7 adds into claim 5 “wherein, prior to the acquisition of said view, said model is modified” which is obvious in case of a dental treatment with modified teeth.

Claim 8 adds into claim 7 “wherein said deformation consists in: “a movement of a three-dimensional model of a tooth, and/or - a deformation of a tooth model, and/or a deletion of a tooth model, and/or a deformation of a jaw model” (Maraj, column 7, lines 22-38).

Claim 9 adds into claim 1 “wherein, prior to step b), the modification neural network is trained with a historical training database consisting of a set of historical records, to represent an orthodontic appliance on a bare-dental-arch image, each historical record comprising: - a historical image chosen from a photo of a dental scene containing a dental arch not bearing an orthodontic appliance, a view of a dental scene containing a dental arch not bearing an orthodontic appliance, a photo of a dental scene containing a dental arch bearing an orthodontic appliance, and a view of a model representing a dental arch bearing an orthodontic appliance, and - a historical description specifying whether or not the historical image contains an orthodontic appliance, all orthodontic appliances contained in the historical images being of the same type” which is well-known in the art of neural network for training data based on the historical record of similar typed objects (official notice) (e.g., Maraj, column 8, lines 20-24).

Claim 10 adds into claim 9 “wherein the type of orthodontic appliance includes active multi-obracket appliances or orthodontic retainers or restraints” (Maraj, column 9, lines 6-25).

Claim 11 adds into claim 9 “wherein, prior to step b), an operator chooses a type of orthodontic appliance to be represented and a computer specializes the training database accordingly, for example such as to retain only historical records the historical images of which do not contain an orthodontic appliance or that contain an orthodontic appliance of the selected type” (Maraj, column 8, lines 13-24).

Claim 12 adds into claim 1 “wherein, in step c), the modified image is presented on the screen of a telephone of the patient or on a mirror, preferably in augmented reality” (Maraj, column 9, lines 34-41).

Claim 14 adds into claim 1 “wherein the modification neural network is trained to: - add a representation of an orthodontic appliance to the original image, or - make any modification of the representation of the dental arch” (Maraj, column 9, lines 58-67, “At 204B, a location on the virtual arch is identified for a virtual dental apparatus to achieve a final position for the tooth/teeth resulting from the expected translational, rotational, or tipping motion”; column 8, line 58 to column 9, line 5, “In some embodiments, intermediate phases of the patient's dental treatment are rendered. In some embodiments, the completed dental treatment and/or intermediate phase rendering is overlaid on a rendering of the patient, thus achieving a “before and after” demonstration. In these embodiments, the practitioner can simulate and show the patient aesthetic features, e.g., clear versus metal brackets; various colors of elastomeric ties; alignment trays; restorative options, e.g., crowns, restored tooth, replacement tooth, upper and/or lower jaw movement, etc.; alveolar ridge augmentation; or a combination thereof.”)

Claim 13 claims “a method for increasing the adherence of a patient to an orthodontic treatment,” the method comprising the following steps: “1) choosing a type of orthodontic appliance art (see Murata, Ill. A DEEP LEARNING- BASED DIAGNOSTIC IMAGING SYSTEM FOR ORTHODONTIC TREATMENT; Kopelman, [0064], [0067], [0074]). Thus, it would have been obvious, in view of Murata and Kopelman, to configure Maraj’s method as claimed by using a neural network in orthodontic treatment. The motivation is used previous cases of orthodontic treatments to learn or training the current predict treatment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 11, “for example such as” is indefinite.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616